
	
		II
		110th CONGRESS
		1st Session
		S. 1219
		IN THE SENATE OF THE UNITED STATES
		
			April 25, 2007
			Mr. Bingaman (for
			 himself, Mr. Smith,
			 Mr. Kerry, Mr.
			 Akaka, Mr. Durbin, and
			 Mr. Lieberman) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  taxpayer protection and assistance, and for other purposes.
	
	
		1.Short title; amendment of
			 1986 Code
			(a)Short
			 titleThis Act may be cited as the Taxpayer Protection and Assistance Act of
			 2007.
			(b)Amendment of
			 1986 CodeExcept as otherwise
			 expressly provided, whenever in this Act an amendment or repeal is expressed in
			 terms of an amendment to, or repeal of, a section or other provision, the
			 reference shall be considered to be made to a section or other provision of the
			 Internal Revenue Code of 1986.
			2.Low-income
			 taxpayer clinics
			(a)Grants for
			 return preparation clinics
				(1)In
			 generalChapter 77 (relating to miscellaneous provisions) is
			 amended by inserting after section 7526 the following new section:
					
						7526A.Return
				preparation clinics for low-income taxpayers
							(a)In
				generalThe Secretary may, subject to the availability of
				appropriated funds, make grants to provide matching funds for the development,
				expansion, or continuation of qualified return preparation clinics.
							(b)DefinitionsFor
				purposes of this section—
								(1)Qualified
				return preparation clinic
									(A)In
				generalThe term qualified return preparation clinic
				means a clinic which—
										(i)does not charge
				more than a nominal fee for its services (except for reimbursement of actual
				costs incurred), and
										(ii)operates
				programs which assist low-income taxpayers, including individuals for whom
				English is a second language, in preparing and filing their Federal income tax
				returns, including schedules reporting sole proprietorship or farm
				income.
										(B)Assistance to
				low-income taxpayersA clinic is treated as assisting low-income
				taxpayers under subparagraph (A)(ii) if at least 90 percent of the taxpayers
				assisted by the clinic have incomes which do not exceed 250 percent of the
				poverty level, as determined in accordance with criteria established by the
				Director of the Office of Management and Budget.
									(2)ClinicThe
				term clinic includes—
									(A)a clinical
				program at an eligible educational institution (as defined in section
				529(e)(5)) which satisfies the requirements of paragraph (1) through student
				assistance of taxpayers in return preparation and filing, and
									(B)an organization
				described in section 501(c) and exempt from tax under section 501(a) which
				satisfies the requirements of paragraph (1).
									(c)Special rules
				and limitations
								(1)Aggregate
				limitationUnless otherwise provided by specific appropriation,
				the Secretary shall not allocate more than $10,000,000 per year (exclusive of
				costs of administering the program) to grants under this section.
								(2)Other
				applicable rulesRules similar to the rules under paragraphs (2)
				through (7) of section 7526(c) shall apply with respect to the awarding of
				grants to qualified return preparation
				clinics.
								.
				(2)Clerical
			 amendmentThe table of sections for chapter 77 is amended by
			 inserting after the item relating to section 7526 the following new
			 item:
					
						
							Sec. 7526A. Return preparation clinics for
				low-income
				taxpayers.
						
						.
				(b)Grants for
			 taxpayer representation and assistance clinics
				(1)Increase in
			 authorized grantsSection 7526(c)(1) (relating to aggregate
			 limitation) is amended by striking $6,000,000 and inserting
			 $10,000,000.
				(2)Use of grants
			 for overhead expenses prohibited
					(A)In
			 generalSection 7526(c) (relating to special rules and
			 limitations) is amended by adding at the end the following new
			 paragraph:
						
							(6)Use of grants
				for overhead expenses prohibitedNo grant made under this section
				may be used for the overhead expenses of any clinic or of any institution
				sponsoring such
				clinic.
							.
					(B)Conforming
			 amendmentsSection 7526(c)(5) is amended—
						(i)by
			 inserting qualified before low-income, and
						(ii)by
			 striking the last sentence.
						(3)Promotion of
			 clinicsSection 7526(c), as amended by paragraph (2), is amended
			 by adding at the end the following new paragraph:
					
						(7)Promotion of
				clinicsThe Secretary is authorized to promote the benefits of
				and encourage the use of low-income taxpayer clinics through the use of mass
				communications, referrals, and other
				means.
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to grants
			 made after the date of the enactment of this Act.
			3.Clarification of
			 enrolled agent credentialsSection 330 of title 31, United States Code,
			 is amended—
			(1)by redesignating
			 subsections (b) and (c) as subsections (c) and (d), respectively, and
			(2)by inserting
			 after subsection (a) the following new subsection:
				
					(b)Any enrolled
				agents properly licensed to practice as required under rules promulgated under
				subsection (a) shall be allowed to use the credentials or designation as
				enrolled agent, EA, or
				E.A..
					.
			4.Regulation of
			 Federal tax return preparers
			(a)AuthorizationSection
			 330(a)(1) of title 31, United States Code, is amended by inserting
			 (including compensated preparers of Federal tax returns, documents, and
			 other submissions) after representatives.
			(b)Requirement
				(1)In
			 generalNot later than 1 year
			 after the date of the enactment of this Act, the Secretary of the Treasury
			 shall prescribe regulations under section 330 of title 31, United States
			 Code—
					(A)to regulate those compensated preparers not
			 otherwise regulated under regulations promulgated under such section on the
			 date of the enactment of this Act, and
					(B)to carry out the provisions of, and
			 amendments made by, this section.
					(2)Examination
					(A)In
			 generalIn promulgating the regulations under paragraph (1), the
			 Secretary shall develop (or approve) and administer an eligibility examination
			 designed to test—
						(i)the
			 technical knowledge and competency of each preparer described in paragraph
			 (1)(A)—
							(I)to prepare
			 Federal tax returns, including individual and business income tax returns,
			 and
							(II)to properly
			 claim the earned income tax credit under section 32 of the Internal Revenue
			 Code of 1986 with respect to such individual returns, and
							(ii)the knowledge of
			 each such preparer regarding such ethical standards for the preparation of such
			 returns as determined appropriate by the Secretary.
						(B)State licensing
			 or registration programsThe Secretary is authorized to accept an
			 individual as meeting the eligibility examination requirement of this section
			 if, in lieu of the eligibility examination under this section, the individual
			 passed—
						(i)a
			 State licensing or State registration program eligibility examination that is
			 comparable to the eligibility examination established by the Secretary,
			 or
						(ii)an
			 eligibility examination administered by an existing organization for tax return
			 preparers that is comparable to the eligibility examination established by the
			 Secretary if such test was administered prior to the issuance of the
			 regulations under this section.
						(3)Continuing
			 eligibility
					(A)In
			 generalThe regulations under paragraph (1) shall require a
			 renewal of eligibility every 3 years and shall set forth the manner in which a
			 preparer described in paragraph (1)(A) must renew such eligibility.
					(B)Continuing
			 education requirementsAs part of the renewal of eligibility,
			 such regulations shall require that each such preparer show evidence of
			 completion of such continuing education requirements as specified by the
			 Secretary.
					(C)Nonmonetary
			 sanctionsThe regulations under paragraph (1) shall provide for
			 the suspension or termination of such eligibility in the event of any failure
			 to comply with the requirements for such eligibility.
					(4)Penalty for
			 unauthorized preparation of returns, etcIn promulgating the
			 regulations under paragraph (1), the Secretary shall impose a penalty of $1,000
			 for each Federal tax return, document, or other submission prepared by a
			 preparer described in paragraph (1)(A) who is not in compliance with the
			 requirements of paragraph (2) or (3) or who is suspended or disbarred from
			 practice before the Department of the Treasury under such regulations. Such
			 penalty shall be in addition to any other penalty which may be imposed.
				(c)Office of
			 Professional ResponsibilitySection 330 of title 31, United
			 States Code, is amended by adding at the end the following new
			 subsection:
				
					(e)Office of
				Professional Responsibility
						(1)In
				generalThere shall be in the Internal Revenue Service an Office
				of Professional Responsibility the functions of which shall be as prescribed by
				the Secretary of the Treasury, including the carrying out of the purposes of
				this section.
						(2)Director
							(A)In
				generalThe Office of Professional Responsibility shall be under
				the supervision and direction of an official known as the Director,
				Office of Professional Responsibility. The Director, Office of
				Professional Responsibility, shall report directly to the Commissioner of
				Internal Revenue and shall be entitled to compensation at the same rate as the
				highest rate of basic pay established for the Senior Executive Service under
				section 5382 of title 5, or, if the Secretary of the Treasury so determines, at
				a rate fixed under section 9503 of such title.
							(B)AppointmentThe
				Director, Office of Professional Responsibility, shall be appointed by the
				Secretary of the Treasury without regard to the provisions of title 5 relating
				to appointments in the competitive service or the Senior Executive
				Service.
							(3)HearingAny
				hearing on an action initiated by the Director, Office of Professional
				Responsibility, to impose a sanction under regulations promulgated under this
				section shall be conducted in accordance with sections 556 and 557 of title 5
				by 1 or more administrative law judges appointed by the Secretary of the
				Treasury under section 3105 of title 5.
						(4)Coordination
				with State sanction programsIn carrying out the purposes of this
				section, the Director, Office of Professional Responsibility shall coordinate
				with appropriate State officials in order to collect information regarding
				representatives, employers, firms and other entities which have been
				disciplined or suspended under State or local rules.
						(5)Information on
				sanctions to be available to the public
							(A)Sanctions
				initiated by actionWhen an action is initiated by the Director,
				Office of Professional Responsibility, to impose a sanction under regulations
				promulgated under this section, the pleadings, and the record of the proceeding
				and hearing shall be open to the public (subject to restrictions imposed under
				subparagraph (C)).
							(B)Sanction not
				initiated by actionWhen a sanction under regulations promulgated
				under this section (other than a private reprimand) is imposed without
				initiation of an action, the Director, Office of Professional Responsibility,
				shall make available to the public information identifying the representative,
				employer, firm, or other entity sanctioned, as well as information about the
				conduct which gave rise to the sanction (subject to restrictions imposed under
				subparagraph (C)).
							(C)Restrictions on
				release of informationInformation about clients of the
				representative, employer, firm, or other entity and medical information with
				respect to the representative shall not be released to the public or discussed
				in an open hearing, except to the extent necessary to understand the nature,
				scope, and impact of the conduct giving rise to the sanction or proposed
				sanction. Disagreements regarding the application of this subparagraph shall be
				resolved by the administrative law judge or, when a sanction is imposed without
				initiation of an action, by the Director, Office of Professional
				Responsibility.
							(6)FeesAny
				fees imposed under regulations promulgated under this section shall be
				available without fiscal year limitation to the Office of Professional
				Responsibility for the purpose of reimbursement of the costs of administering
				and enforcing the requirements of such
				regulations.
						.
			(d)Ban on audit
			 insuranceSection 330 of title 31, United States Code, as amended
			 by subsection (c), is amended by adding at the end the following new
			 subsection:
				
					(f)Ban on audit
				insuranceNo person admitted to practice before the Department of
				the Treasury may directly or indirectly offer or provide insurance to cover
				professional fees and other expenses incurred in responding to or defending an
				audit by the Internal Revenue
				Service.
					.
			(e)Penalties
				(1)Increase in
			 certain penaltiesSubsections (a), (b), and (c) of section 6695
			 (relating to other assessable penalties with respect to the preparation of
			 income tax returns for other persons) are each amended by striking a
			 penalty of $50 and all that follows and
			 inserting
					
						a penalty equal
			 to—(1)$1,000, or
						(2)in the case of 3
				or more such failures in a calendar year, $500 for each such failure.
						The
				preceding sentence shall not apply with respect to any failure if such failure
				is due to reasonable cause and not due to willful
				neglect..
				(2)Use of
			 penaltiesUnless specifically appropriated otherwise, there is
			 authorized to be appropriated and is appropriated to the Office of Professional
			 Responsibility for each fiscal year for the administration of the public
			 awareness campaign described in subsection (g) an amount equal to the penalties
			 collected during the preceding fiscal year under sections 6694 and 6695 of the
			 Internal Revenue Code of 1986 and under the regulations promulgated under
			 section 330 of title 31, United States Code (by reason of subsection
			 (b)(1)).
				(3)Review by the
			 Treasury Inspector General for Tax AdministrationSection
			 7803(d)(2)(A) is amended—
					(A)by striking
			 and at the end of clause (iii),
					(B)by striking the
			 period at the end of clause (iv) and inserting , and, and
					(C)by adding at the
			 end the following new clause:
						
							(v)a
				summary of the penalties assessed and collected during the reporting period
				under sections 6694 and 6695 and under the regulations promulgated under
				section 330 of title 31, United States Code, and a review of the procedures by
				which violations are identified and penalties are assessed under those
				sections,
							.
					(f)Coordination
			 with Section 6060(a)The
			 Secretary of the Treasury shall coordinate the requirements under the
			 regulations promulgated under section 330 of title 31, United States Code, with
			 the return requirements of section 6060 of the Internal Revenue Code of
			 1986.
			(g)Public
			 awareness campaignThe Secretary of the Treasury or the
			 Secretary's delegate shall conduct a public information and consumer education
			 campaign, utilizing paid advertising—
				(1)to encourage
			 taxpayers to use for Federal tax matters only professionals who establish their
			 competency under the regulations promulgated under section 330 of title 31,
			 United States Code, and
				(2)to inform the
			 public of the requirements that any compensated preparer of tax returns,
			 documents, and submissions subject to the requirements under the regulations
			 promulgated under such section must sign the return, document, or submission
			 prepared for a fee and display notice of such preparer’s compliance under such
			 regulations.
				(h)Additional
			 funds available for compliance activitiesThe Secretary of the
			 Treasury may use any specifically appropriated funds for earned income tax
			 credit compliance to improve and expand enforcement of the regulations
			 promulgated under section 330 of title 31, United States Code.
			(i)Additional
			 certification on documents other than returnsThe Secretary of
			 the Treasury shall require that each document or other submission filed with
			 the Internal Revenue Service (other than a return signed by the taxpayer) shall
			 be signed under penalty of perjury and the identifying number of any paid
			 preparer who prepared such document (if any) under rules similar to the rules
			 under section 6109(a)(4).
			5.Contract
			 authority for examinations of preparersThe Secretary of the Treasury is authorized
			 to contract for the development or administration, or both, of any examinations
			 under the regulations promulgated under section 330 of title 31, United States
			 Code.
		6.Regulation of
			 refund anticipation loan facilitators
			(a)Regulation of
			 refund anticipation loan facilitators
				(1)In
			 generalChapter 77 (relating to miscellaneous provisions) is
			 amended by inserting at the end the following new section:
					
						7529.Refund anticipation
				loan facilitators
							(a)RegistrationEach
				refund loan facilitator shall register with the Secretary on an annual basis.
				As a part of such registration, each refund loan facilitator shall provide the
				Secretary with the name, address, and taxpayer identification number of such
				facilitator, and the fee schedule of such facilitator for the year of such
				registration.
							(b)DisclosureEach
				refund loan facilitator shall disclose to a taxpayer both orally and on a
				separate written form at the time such taxpayer applies for a refund
				anticipation loan the following information:
								(1)Nature of the
				transactionThe refund loan facilitator shall disclose—
									(A)that the taxpayer
				is applying for a loan that is based upon the taxpayer’s anticipated income tax
				refund,
									(B)the expected time
				within which the loan will be paid to the taxpayer if such loan is
				approved,
									(C)the time frame in
				which income tax refunds are typically paid based upon the different filing
				options available to the taxpayer,
									(D)that there is no
				guarantee that a refund will be paid in full or received within a specified
				time period and that the taxpayer is responsible for the repayment of the loan
				even if the refund is not paid in full or has been delayed,
									(E)if the refund
				loan facilitator has an agreement with another refund loan facilitator (or any
				lender working in conjunction with another refund loan facilitator) to offset
				outstanding liabilities for previous refund anticipation loans provided by such
				other refund loan facilitator, that any refund paid to the taxpayer may be so
				offset and the implication of any such offset,
									(F)that the taxpayer
				may file an electronic return without applying for a refund anticipation loan
				and the fee for filing such an electronic return, and
									(G)that the loan may
				have substantial fees and interest charges that may exceed those of other
				sources of credit and the taxpayer should carefully consider—
										(i)whether such a
				loan is appropriate for the taxpayer, and
										(ii)other sources of
				credit.
										(2)Fees and
				interestThe refund loan facilitator shall disclose all refund
				anticipation loan fees with respect to the refund anticipation loan. Such
				disclosure shall include—
									(A)a copy of the fee
				schedule of the refund loan facilitator,
									(B)the typical fees
				and interest rates (using annual percentage rates as defined by section 107 of
				the Truth in Lending Act (15 U.S.C. 1606)) for several typical amounts of such
				loans and of other types of consumer credit,
									(C)typical fees and
				interest charges if a refund is not paid or delayed, and
									(D)the amount of a
				fee (if any) that will be charged if the loan is not approved.
									(3)Other
				informationThe refund loan facilitator shall disclose any other
				information required to be disclosed by the Secretary.
								(c)Fines and
				sanctions
								(1)In
				generalThe Secretary may impose a monetary penalty on any refund
				loan facilitator who—
									(A)fails to register
				under subsection (a), or
									(B)fails to disclose
				any information required under subsection (b).
									(2)Maximum
				monetary penaltyAny monetary penalty imposed under paragraph (1)
				shall not exceed—
									(A)in the case of a
				failure to register, the gross income derived from all refund anticipation
				loans made during the period the refund loan facilitator was not registered,
				and
									(B)in the case of a
				failure to disclose information, the gross income derived from all refund
				anticipation loans with respect to which such failure applied.
									(3)Reasonable
				cause exceptionsNo penalty may be imposed under this subsection
				with respect to any failure if it is shown that such failure is due to
				reasonable cause.
								(d)DefinitionsFor
				purposes of this section—
								(1)Refund loan
				facilitator
									(A)In
				generalThe term refund loan facilitator means any
				electronic return originator who—
										(i)solicits for,
				processes, receives, or accepts delivery of an application for a refund
				anticipation loan, or
										(ii)facilitates the
				making of a refund anticipation loan in any other manner.
										(B)Electronic
				return originatorFor
				purposes of subparagraph (A), the term electronic return
				originator means a person who originates the electronic submission of
				income tax returns for another person.
									(2)Refund
				anticipation loanThe term refund anticipation loan
				means any loan of money or any other thing of value to a taxpayer in connection
				with the taxpayer's anticipated receipt of a Federal tax refund. Such term
				includes a loan secured by the tax refund or an arrangement to repay a loan
				from the tax refund.
								(3)Refund
				anticipation loan feesThe term refund anticipation loan
				fees means the fees, charges, interest, and other consideration charged
				or imposed by the lender or facilitator for the making of a refund anticipation
				loan.
								(e)RegulationsThe
				Secretary may prescribe such regulations as necessary to implement the
				requirements of this
				section.
							.
				(2)Clerical
			 amendmentThe table of sections for chapter 77, as amended by
			 this Act, is amended by adding at the end the following new item:
					
						
							Sec. 7529. Refund anticipation loan
				facilitators.
						
						.
				(b)Disclosure of
			 penaltySection 6103(k) (relating to disclosure of certain
			 returns and return information for tax administration purposes) is amended by
			 adding at the end the following new paragraph:
				
					(10)Disclosure of
				penalties on refund anticipation loan facilitatorsThe Secretary
				may disclose the name and employer (including the employer's address) of any
				person with respect to whom a penalty has been imposed under section 7529 and
				the amount of any such
				penalty.
					.
			(c)Use of
			 penaltiesUnless specifically
			 appropriated otherwise, there is authorized to be appropriated and is
			 appropriated to the Internal Revenue Service for each fiscal year for the
			 administration of the public awareness campaign described in subsection (d) an
			 amount equal to the penalties collected during the preceding fiscal year under
			 section 7529 of the Internal Revenue Code of 1986.
			(d)Public
			 awareness campaignThe Secretary of the Treasury or the
			 Secretary's delegate shall conduct a public information and consumer education
			 campaign, utilizing paid advertising, to educate the public on making sound
			 financial decisions with respect to refund anticipation loans (as defined under
			 section 7529 of the Internal Revenue Code of 1986), including the need to
			 compare—
				(1)the rates and
			 fees of such loans with the rates and fees of conventional loans; and
				(2)the amount of
			 money received under the loan after taking into consideration such costs and
			 fees with the total amount of the refund.
				(e)Effective
			 dateThe amendments made by this section shall take effect on the
			 date that is 1 year after the date of the enactment of this Act.
			(f)Termination of
			 debt indicator programThe Secretary of the Treasury shall
			 terminate the Debt Indicator program announced in Internal Revenue Service
			 Notice 9958 and may not implement any similar program.
			7.Taxpayer access
			 to financial institutions
			(a)Establishment
			 of programThe Secretary of the Treasury is authorized to award
			 demonstration project grants (including multi-year grants) to eligible entities
			 which partner with volunteer and low-income preparation organizations to
			 provide tax preparation services and assistance in connection with establishing
			 an account in a federally insured depository institution for individuals that
			 currently do not have such an account.
			(b)Eligible
			 entities
				(1)In
			 generalAn entity is eligible to receive a grant under this
			 section if such an entity is—
					(A)an organization
			 described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt
			 from tax under section 501(a) of such Code,
					(B)a federally
			 insured depository institution,
					(C)an agency of a
			 State or local government,
					(D)a community
			 development financial institution,
					(E)an Indian tribal
			 organization,
					(F)an Alaska Native
			 Corporation,
					(G)a Native Hawaiian
			 organization,
					(H)a labor
			 organization, or
					(I)a partnership
			 comprised of 1 or more of the entities described in the preceding
			 subparagraphs.
					(2)DefinitionsFor
			 purposes of this section—
					(A)Federally
			 insured depository institutionThe term federally insured
			 depository institution means any insured depository institution (as
			 defined in section 3 of the Federal Deposit
			 Insurance Act (12 U.S.C. 1813)) and any insured credit union (as
			 defined in section 101 of the Federal Credit
			 Union Act (12 U.S.C. 1752)).
					(B)Community
			 development financial institutionThe term community
			 development financial institution means any organization that has been
			 certified as such pursuant to section 1805.201 of title 12, Code of Federal
			 Regulations.
					(C)Alaska Native
			 CorporationThe term Alaska Native Corporation has
			 the same meaning as the term Native Corporation under section 3(m)
			 of the Alaska Native Claims Settlement Act (43 U.S.C. 1602(m)).
					(D)Native Hawaiian
			 organizationThe term Native Hawaiian organization
			 means any organization that—
						(i)serves and
			 represents the interests of Native Hawaiians, and
						(ii)has as a primary
			 and stated purpose the provision of services to Native Hawaiians.
						(E)Labor
			 organizationThe term labor organization means an
			 organization—
						(i)in
			 which employees participate,
						(ii)which exists for
			 the purpose, in whole or in part, of dealing with employers concerning
			 grievances, labor disputes, wages, rates of pay, hours of employment, or
			 conditions of work, and
						(iii)which is
			 described in section 501(c)(5) of the Internal Revenue Code of 1986.
						(c)ApplicationAn
			 eligible entity desiring a grant under this section shall submit an application
			 to the Secretary of the Treasury in such form and containing such information
			 as the Secretary may require.
			(d)Limitation on
			 administrative costsA recipient of a grant under this section
			 may not use more than 6 percent of the total amount of such grant in any fiscal
			 year for the administrative costs of carrying out the programs funded by such
			 grant in such fiscal year.
			(e)Evaluation and
			 reportFor each fiscal year in which a grant is awarded under
			 this section, the Secretary of the Treasury shall submit a report to Congress
			 containing a description of the activities funded, amounts distributed, and
			 measurable results, as appropriate and available.
			(f)Authorization
			 of appropriationsThere is authorized to be appropriated to the
			 Secretary of the Treasury, for the grant program described in this section,
			 $10,000,000, or such additional amounts as deemed necessary, to remain
			 available until expended.
			(g)RegulationsThe
			 Secretary of the Treasury is authorized to promulgate regulations to implement
			 and administer the grant program under this section.
			(h)Study on
			 delivery of tax refunds
				(1)In
			 generalThe Secretary of the
			 Treasury, in consultation with the National Taxpayer Advocate, shall conduct a
			 study on the payment of tax refunds through Treasury debit cards or other
			 electronic means to assist individuals that do not have access to financial
			 accounts or institutions.
				(2)ReportNot
			 later than 1 year after the date of the enactment of this Act, the Secretary of
			 the Treasury shall submit a report to Congress containing the result of the
			 study conducted under subsection (a).
				8.Clarification of
			 Taxpayer Assistance Order authority
			(a)In
			 generalSection 7811(b)(2) is
			 amended—
				(1)by redesignating
			 subparagraphs (C) and (D) as subparagraphs (D) and (E), respectively,
			 and
				(2)by inserting
			 after subparagraph (B) the following new subparagraph:
					
						(C)chapter 74
				(relating to closing agreements and
				compromises),
						.
				(b)Effective
			 dateThe amendments made by this section shall apply to orders
			 issued after the date of the enactment of this Act.
			9.Clarification of
			 standards for evaluation of compromise offersSection 7122(d)(1) is amended—
			(1)by inserting
			 based on doubt as to liability, doubt as to collectibility, or equitable
			 consideration after dispute, and
			(2)by inserting at
			 the end the following new paragraph:
				
					(4)Equitable
				considerationIn prescribing guidelines under paragraph (1), the
				Secretary shall compromise a liability to promote effective tax administration
				when it is inequitable to collect any unpaid tax (or any portion thereof,
				including penalties and interest) based on all of the facts and circumstances,
				including—
						(A)whether the
				taxpayer acted reasonably, responsibly, and in good faith under the
				circumstances, such as, by taking reasonable actions to avoid or mitigate the
				tax liability or delayed resolution of such liability,
						(B)whether the
				taxpayer is a victim of a bad act by a third party or any other unexpected
				event that significantly contributed to the tax liability or delayed resolution
				of such liability,
						(C)whether the
				taxpayer has a recent history of compliance with tax filing and payment
				obligations (before and after the situation that led to the current tax
				liability) or has a reasonable explanation for previous noncompliance,
						(D)whether any
				Internal Revenue Service processing errors, systemic or employee-related, led
				to or significantly contributed to the tax liability,
						(E)whether the
				Internal Revenue Service action or inaction has unreasonably delayed resolution
				of the tax liability, and
						(F)any other fact or
				circumstance that would lead a reasonable person to conclude that a compromise
				would be fair, equitable, and in the best interest of tax
				administration.
						.
			
